DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed with the written response received on 02/12/2021 have been considered and an action on the merits follows. As directed by the amendment, claim 3 is canceled, claim 1 is amended. Accordingly, an action on the merits follows regarding claims 1-2, 4-5.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a curve connecting bottoms of a hallux metatarsal, a medial cuneiform bone, a navicular bone, a talus, and a heel bone in the foot of the wearer” in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an upper end of the first arch cover part is continuous along a curve connecting bottoms of a hallux metatarsal, a medial cuneiform bone, a navicular bone, a talus, and a heel bone in the foot of the wearer”, it is unclear a curve is a part of the bottom upper or a curve is a part of the foot portions? 
Claims 2, 4-5 are rejected as being indefinite as claims 2, 4-5 are dependent on claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-2, 4-5 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1 recites “along a curve connecting bottoms of a hallux metatarsal, a medial cuneiform bone, a navicular bone, a talus, and a heel bone in the foot of the wearer”, which is directed to or encompassing a human organism. For the purpose of applying art, “along a curve connecting bottoms of a hallux metatarsal, a medial cuneiform bone, a navicular bone, a talus, and a heel bone in the foot of the wearer” is read as “along a curve configured to connect bottoms of a hallux metatarsal, a medial cuneiform bone, a navicular bone, a talus and a heel bone in the foot of the wearer”.
Claims 2, 4-5 are rejected as being directed to or encompassing a human organism as claims 2, 4-5 are dependent on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ramsay(US 10512303)(hereinafter Ramsay) in view of Dojan(US 20130152424)(hereinafter Dojan).
Regarding claim 1, Ramsay teaches a shoe (10) comprising: 
a sole (18); and
an upper(14 and 12), wherein
the upper includes 
a bottom upper part (14) fixed to a peripheral portion of the sole (fig 1), 
a top upper part (12) disposed above the bottom upper part (14),
a first gap disposed at a location corresponding to a medial side of a foot of a wearer (fig 2, there is at a gap between the edge of tongue 12 and the edge of the outer layer of the upper 14 in a vertical direction), and
a tightening part disposed at least in the first gap, the tightening part being configured to tighten the bottom upper part and the top upper part to each other (fig 2, a lace 72 retained by lace guide 90,94 configured to tighten the bottom upper part and the top upper part to each other),
	the bottom upper part (14) includes a first arch cover (the portion of the upper 14 at the arch region) disposed at a location corresponding to a medial side of the foot of the wearer and supports a medial longitudinal arch of the foot of the wearer from below (column 5, lines 64-67, column 6, lines 1-11, the upper is configured to receive and retain a foot in the foot-receiving cavity so that the foot is supported on the sole structure, in other embodiments, a strobel may be secured to the lower extremity of the upper and to the sole structure, or the upper may continue under the foot-receiving cavity in a sock configuration, then the arch cover of Ramsay is configured to support the medial longitudinal arch of the foot of the wearer from below), 
	an upper end of the first arch cover part is continuous along a curve connecting bottoms of a hallux metatarsal, a medial cuneiform bone, a navicular bone, a talus, and a heel bone in the foot of the wearer (the upper end of the upper 14 is a curve comprising peaks and valleys, and the upper extends from the toe to the heel portion then the upper end of the first arch cover part of the upper 14 is configured to be continuous along a curve connecting bottoms of a hallux metatarsal, medial cuneiform bone, a navicular bone, a talus,  and a heel bone in the foot of the wearer),
	the first gap includes a first arch region at a location corresponding to the medial longitudinal arch of the foot of the wearer (fig 2, the gap between the edge of tongue 12 and the edge of the outer layer of the upper 14 includes the arch region on the medial side of the foot), 
	the tightening part is configured to adjust and reduce at least a dimension of the first arch region in the vertical direction (fig 2, by tightening the lace, the gap between the edge of the tongue and the edge of the upper is reduced vertically), and
	in a state in which the tightening part reduces the dimension of the first arch region in the vertical direction, the bottom upper part and the top upper part approach the peripheral surface of the foot of the wearer (fig 5, as the first set of medial lace guides to be closer to the second set of medial lace guides, the first set of lateral lace guides to be closer to the second set of lateral lace guides, the tongue and the upper approach the peripheral surface of the foot of the wearer).
	It is noted that “an upper end of the first arch cover part is continuous along a curve connecting bottoms of a hallux metatarsal, a medial cuneiform bone, a navicular bone, a talus, and a heel bone in the foot of the wearer” is the intended use of the claimed invention, an intended relative position of the parts of the upper to the wearer’s foot anatomy is functional and not patentably significant.
	Ramsay does not clearly teach in the first arch cover part, a lower end of the first arch cover part is fixed to a peripheral portion of an upper surface of the sole. However, in the same field of endeavor, Dojan teaches in the arch cover part of the upper, a lower end of the first arch cover part is fixed to a peripheral portion of an upper surface of the sole (fig 4). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the shoe of Ramsay with the method of Dojan that the lower end of the upper is fixed to a peripheral portion of the upper surface of the sole as taught for the benefit of securing the sole structure to the upper and attenuating ground reaction forces when the sole is compressed between the foot and the ground during walking, running or other ambulatory activities (para [0026]).
	Regarding claim 2, Ramsay teaches the first gap (gap between the edge of tongue 12 and the edge of the outer layer of the upper 14) includes a first toe region disposed at a location corresponding to a toe located ahead of the medial longitudinal arch of the foot of the wearer (fig 2), the first toe region being continuous to the first arch region (fig 2), and
	the tightening part is configured to adjust and reduce a dimension of each of the first arch region and the first toe region in the vertical direction (fig 2, by tightening the lace, the gap between the edge of the tongue and the edge of the upper is reduced vertically). 
	Regarding claim 4, Ramsay teaches the upper (14 and 12) further includes a second gap located at a location corresponding to a lateral side of the foot of the wearer, the second gap being disposed between the bottom upper part and the top upper part in the vertical direction (fig1, there is at a gap between the edge of tongue 12 and the edge of the outer layer of the upper 14 in a vertical direction), 
	the bottom upper part (14) includes a second arch cover part (the portion of the upper 14 at the arch region) disposed at a location corresponding to the lateral side of the foot of the wearer (fig 1), the second arch cover part being configured to cover a lateral longitudinal arch of the foot of the wearer from a side (fig 1),
	the second gap includes a second arch region located at a location corresponding to the lateral longitudinal arch of the foot of the wearer (fig 1, the gap between the edge of tongue 12 and the edge of the outer layer of the upper 14 includes the arch region on the lateral side of the foot), and 
	the tightening part is configured to tighten the bottom upper part (14) and the top upper part (12) in the second gap and to adjust and reduce a dimension of the second arch region in the vertical direction (fig 1, by tightening the lace, the gap between the edge of the tongue and the edge of the upper is reduced vertically).
	Regarding claim 5, Ramsay teaches the tightening part includes at least one shoelace (74) such that ends of the shoelace (74) are connected to each other in a rear portion of the top upper part (12)(fig 5).
Response to Arguments
Applicant's arguments filed 02/12/2021 have been fully considered but they are not persuasive. 
In response to the Applicant’s arguments that Ramsay fails to teach “a bottom upper part supports a medial longitudinal arch of the foot of the wearer from below”, it is noted that “supports a medial longitudinal arch of the foot of the wearer from below” is the intended use of the claimed invention, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this instant case, Ramsay also teaches the upper is configured to receive and retain a foot in the foot-receiving cavity so that the foot is supported on the sole structure, in other embodiments, a strobel may be secured to the lower extremity of the upper and to the sole structure, or the upper may continue under the foot-receiving cavity in a sock configuration (column 5, lines 64-67, column 6, lines 1-11), then the arch cover of Ramsay is configured to support the medial longitudinal arch of the foot of the wearer from below.
	In response to the Applicant’s arguments that Ramsay fails to teach “a curve connecting bottoms of a hallux metatarsal, a medial cuneiform bone, a navicular bone, a talus, and a heel bone in the foot of the wearer”, it is noted that “an upper end of the first arch cover part is continuous along a curve connecting bottoms of a hallux metatarsal, a medial cuneiform bone, a navicular bone, a talus, and a heel bone in the foot of the wearer” is the intended use of the claimed invention, an intended relative position of the parts of the upper to the wearer’s foot anatomy is functional and not patentably significant.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370.  The examiner can normally be reached on Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/U.T.N./Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732